DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1, 3-4, and 10-12 are pending and have been examined in this application. Claims 8-9 and 14-20 have been cancelled. 
An information disclosure statement (IDS) has been filed on 08/02/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-13) in the reply filed on 09/04/2020 is acknowledged.
Claims 2, 5-7, 13, and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Specifically, claim 2 recites “while the fastener is in the released position, the second end of the fastener has a first transverse dimension; while the fastener is in the engaged position, the second end of the fastener has a second transverse dimension that is greater than the first transverse dimension” which is not drawn to Species A (Figs. 1-13), since the second end of the fastener of Species A (Figs. 1-13) does not have a second transverse dimension that is greater than the first transverse dimension while the fastener 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Davis (U.S. Pat. 1633982).
In regard to claim 1, Patterson et al. disclose a pest-management apparatus comprising: a base having a floor defining a first opening (Paragraph [0030] and Fig. 11, where the base has an opening near 192) and a sidewall that defines an external perimeter of the base (Fig. 3, where the device has a base with a sidewall defining an external perimeter of the base); a lid coupled to the base such that the lid is movable relative to the base between an open position and a closed position in which the lid and the base cooperate to define a chamber (Figs. 1-3, where the lid is coupled to the base and movable between an open and closed position); a pest-capture device disposable within the chamber (Fig. 3, where there is a snap trap disposed within a chamber), the pest-capture device having a capture element that is movable relative to the body between a set position and a capture 
Patterson et al. as modified by VM Products YouTube Channel do not disclose the pest-capture device having a body defining a second opening; a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base, the fastener having a first end and a second end having one or more protrusions 
In regard to claim 3, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where: the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end (VM Products YouTube Channel, Time 00:30-00:55, where the indicator also has a second portion adjacent to the first portion); and an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color (VM Products YouTube Channel, Time 00:30-00:55, where the upper surface of the indicator on the first portion includes a first color (green) which is visually distinct from the color of the second portion (black/brown)).
In regard to claim 4, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where: the fastener includes a fastener base and a neck extending from the fastener base toward the second end (Davis, Fig. 1, where the fastener 9 includes a fastener base 12 and a neck extending from the fastener base toward the second end); and the one or more protrusions extend in a direction that is substantially 
In regard to claim 10, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where the apparatus is configured such that movement of the indicator from a first position to a second position moves the capture element from the capture position to the set position (VM Products YouTube Channel, Time 00:40-01:00, where the movement of the indicator from a first to a second position moves the snap trap from the capture to the set position).
In regard to claim 11, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where the pest-capture device comprises a snap trap (Patterson et al., Fig. 3, where there is a snap trap disposed within the chamber).
In regard to claim 12, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the apparatus of claim 1, where the capture element is biased toward the capture position (Patterson et al., Fig. 3, where there is a snap trap in the chamber of the device and where snap traps are biased toward the capture position).

Response to Arguments
Applicant's arguments, filed 11/12/2021, have been fully considered but they are not persuasive. An election without traverse for Species A (Figs. 1-13) was made by the applicant in the reply filed on 09/04/2020. Species A includes Fig. 8, which shows a fastener 146/154 that is used to secure the pest capture device to the base. The “one or more protrusions” in line 3 of claim 5 and line 12 of claim 13 is further described in the Applicant’s Specification [0080] as being element 282 on the head 276 of the fastener of not drawn to Species A. 
Patterson et al. (U.S. Pub. 20110072709) as modified by VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Davis (U.S. Pat. 1633982) disclose claims 1, 3-4, and 10-12 as specified under Claim Rejections - 35 USC § 103 above. Specifically, Davis teaches the base having a floor defining a first opening in Fig. 1, where there is an opening in the base through which fastener 9 extends. Second, Davis teaches the pest-capture device having a body defining a second opening in Fig. 1, where the pest capture device 8 has a body with a second opening through which fastener 9 extends. Third, Davis teaches a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base in Fig. 1, where there is a fastener 9 which extends through the first opening and the second opening to couple the pest-capture device to the base. Fourth, Davis teaches the fastener having a first end and a second end having one or more protrusions configured to engage the body in Fig. 1, where the fastener 9 has a first end (end near 12) and a second end (end near the floor of the base) which at least has one protrusion configured to engage the body of pest capture device 8. Fifth, Davis teaches where the second end of the fastener is moveable 
Therefore, Patterson et al. as modified by VM Products YouTube Channel and Davis disclose the device as recited by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647